IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                   June 19, 2008
                                No. 07-11036
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

GERALD COTTON

                                            Petitioner-Appellant

v.

REBECCA TAMEZ, Warden, Federal Correctional Institution - Fort Worth

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CV-440


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Gerald Cotton, federal prisoner # 18329-051, is currently serving a 108-
month sentence imposed by the United States District Court for the District of
New Mexico following his guilty plea conviction for being a felon in possession
of a firearm, providing a false statement in acquisition of a firearm, and
providing a false statement in a firearms transaction. Cotton appeals the
district court’s dismissal of his 28 U.S.C. § 2241 petition in which he challenged
the manner in which his sentence was executed. Pursuant to U.S.S.G. § 5G1.3,

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-11036

the district court ordered that Cotton’s 108-month federal sentence be served
concurrently with a previously imposed 10-year state sentence for violation of
probation. Cotton argues that the Bureau of Prisons did not properly credit him
for the time he spent in state custody prior to the commencement of his federal
sentence and that the district court could have adjusted his sentence under
§ 5G1.3, but failed to do so.
      “[A] defendant shall be given credit toward the service of a term of
imprisonment for any time he has spent in official detention prior to the date the
sentence commences . . . that has not been credited against another sentence.”
18 U.S.C. § 3585(b). Here, however, the period of time for which Cotton seeks
credit against his federal sentence was credited against his state sentence.
Thus, the Bureau of Prisons properly determined that Cotton was not entitled
under § 3585(b) to a credit for the time he spent serving his state sentence.
      Further, whether the sentencing court should have reduced Cotton’s
sentence pursuant to § 5G1.3(b) is an issue that challenges the correctness of the
sentence, and therefore Cotton is not entitled to proceed under § 2241 unless he
can demonstrate that he is entitled to relief under the “savings clause” of 28
U.S.C. § 2255(e), which he has failed to do. See Jeffers v. Chandler, 253 F.3d
827, 830 (5th Cir. 2001).
      Accordingly, the district court’s judgment is AFFIRMED.




                                        2